Citation Nr: 0023224	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for herpes 
keratitis of the left eye, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date prior to January 16, 
1992 for an award of a compensable evaluation for herpes 
keratitis of the left eye.

3.  Entitlement to service connection for a left thumb 
laceration, claimed as secondary to herpes keratitis of the 
left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In October 1999, the veteran presented testimony at a 
personal hearing before the undersigned Board member at the 
RO in Oakland, California.  Unfortunately, the audiotape of 
the veteran's hearing was lost and, therefore, a hearing 
transcript could not be made.  In June 2000, the veteran was 
provided with another personal hearing before the 
undersigned.  A transcript of the hearing was made and has 
been associated with the veteran's VA claims folder.  

At the time of his personal hearings, the veteran submitted 
additional documentary evidence, which was accompanied by 
waiver of RO consideration.  See 38 C.F.R. 20.1304 (1999).  
This additional evidence has been associated with the claims 
folder.  Since this case is being remanded to the RO for 
further development, the RO will have the opportunity to 
evaluate the additional evidence.

REMAND
For reasons which will be detailed below, the Board believes 
that additional evidentiary and procedural development is 
necessary in this case.  See, in general, 38 U.S.C.A. § 5107 
(West 1991). 

In the interest of clarity, the issues on appeal will be 
discussed separately.

1.  Entitlement to an increased evaluation for herpes 
keratitis of the left eye, currently evaluated as 20 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected herpes keratitis of the left eye.  He 
essentially contends that his left eye condition is more 
severe than is contemplated by the presently assigned 20 
percent disability rating.

As an initial matter, the Board concludes that the veteran's 
claim is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  A 
well-grounded claim having been submitted, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  In accordance with this 
duty, and for the reasons and bases set forth below, the 
Board finds that further development is necessary before the 
veteran's claim can be properly adjudicated.

The veteran has testified concerning flare-ups of his 
service-connected eye disability.  See the June 2000 hearing 
transcript, pages 20-21.

The record reflects that on July 7, 1997, the veteran was 
provided with a VA visual examination in order to assess the 
severity of his service-connected herpes keratitis of the 
left eye.  Although there is no indication in the report of 
this examination as to whether the veteran's keratitis was 
active at that time, the Board notes that in a clinical note 
dated on July 2, 1997, a VA examiner indicated that the 
veteran's herpes keratitis appeared to be resolving after a 
two month flare-up.  Although the veteran was subsequently 
provided with another VA ophthalmology examination in October 
1998, it appears that the veteran's herpes keratitis was also 
not active at that time.

In Ardison v. Brown, 6 Vet. App 405 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
the pertinent disorder is subject to fluctuations, VA's duty 
to assist includes providing an adequate examination during 
an active stage of the disorder.  Because the veteran's 
service-connected left eye condition appears to be subject to 
fluctuations, and because his most recent VA examinations 
were apparently conducted during periods of remission, the 
Board believes that a remand of this case is appropriate so 
that an effort can be made to provide the veteran with a VA 
ophthalmology examination during an active stage of his 
disorder.

The Board notes that veteran's left eye disability has been 
rated under 38 C.F.R. § 4.84a, Diagnostic Code 6001 (1999), 
which pertains to keratitis.  Under Diagnostic Code 6001, 
unhealed injuries of the eye are to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  See also 38 C.F.R. § 4.84a, DC 6009 (1999).

During his June 2000 personal hearing, the veteran contended 
that his keratitis of the left eye should be rated under 
38 C.F.R. § 4.84a, Diagnostic Code 6017 (1999), which 
pertains to chronic trachomatous conjunctivitis.  In essence, 
the veteran asserted that his service-connected herpes 
keratitis had often been found to be manifested by chronic 
conjunctivitis.  For this reason, the veteran asserted that 
his disability picture more closely approximated the criteria 
set forth in Diagnostic Code 6017.  In light of the veteran's 
contentions, the Board believes that while this case is 
remand status, the RO should specifically consider whether 
the veteran's herpes keratitis would be more appropriately 
rated under Diagnostic Code 6017.

During his June 2000 hearing, the veteran also testified that 
he had participated in a VA vocational rehabilitation 
program.  The Board finds that the veteran's VA vocational 
rehabilitation and education (VRE) records should be obtained 
and associated with the claims folder.


2.  Entitlement to an effective date prior to January 16, 
1992 for an award of a compensable evaluation for herpes 
keratitis of the left eye.

The veteran is also seeking entitlement to an effective date 
prior to January 16, 1992 for an award of a compensable 
evaluation for his herpes keratitis of the left eye.  He 
appears to be contending that the effective date of his 
compensable evaluation should be the date of his discharge 
from the military because he filed his initial claim for 
service connection immediately upon his discharge in August 
1973.

The record reflects that in August 1992, the veteran filed a 
to reopen a claim of entitlement to service connection for 
herpes keratitis of the left eye.  In a December 1992 rating 
decision, the RO granted this claim and assigned a 10 percent 
evaluation.  The RO also assigned an effective date of August 
4, 1992 for this grant, which was later changed to January 
16, 1992.

In the December 1992 rating decision, the RO noted that the 
veteran's original claims folder had been lost.  This was 
again noted in the January 1998 rating decision in which the 
RO granted an earlier effective date of January 16, 1992.  
However, in the January 1998 rating decision, the RO further 
noted that "computer data showed at some time in the past, 
he had a 10 percent disability evaluation for [a] service-
connected eye condition.  Presumably, this was effective from 
the date after discharge."  Later in that decision, the RO 
indicated that their records also showed that compensation 
had been terminated from an unknown date, and that the 
veteran had reported that he was denied compensation because 
his herpes was in a dormant state.  No explanation was 
provided as to the nature of this computer data, or as to 
whether this data addressed why his compensation was later 
terminated.

In a VA form 646 submitted in February 1999, the veteran's 
former accredited representative requested that another 
attempt be made to find the veteran's claims folder.  The 
representative indicated that at the time of the RO's initial 
search in 1992, RO personnel were in the process of a claims 
folder retirement project, and that this was probably not the 
most opportune time to look for a lost claims folder.  During 
his June 2000 personal hearing, the veteran's current 
representative also indicated that an additional search for 
the veteran's claims folder might be useful, as the initial 
search occurred at a time when RO personnel were in the 
process of moving offices.  The representative reported that 
this process resulted in some claims folders being shipped to 
the new RO in Oakland, California, and some being retired to 
storage in St. Louis, Missouri.

The Board has reviewed the record and can find no indication 
that an additional search has been conducted for the 
veteran's original claims folder since 1992.  In light of the 
circumstances surrounding the initial search for the claims 
folder, the Board agrees with the veteran's representatives 
that an additional search is warranted prior to adjudicating 
the veteran's claim for an earlier effective date.

The Board notes in passing that it would also be useful for 
the RO to provide a thorough explanation as to the nature of 
the computer data showing that the veteran was at one time 
rated at 10 percent for an eye disability.  If it has not 
already done so, the RO should obtain a copy of this data and 
associate it with the claims folder.

3.  Entitlement to service connection for a left thumb 
laceration, claimed as secondary to herpes keratitis of the 
left eye.

In a December 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left thumb laceration, claimed as secondary to his service-
connected herpes keratitis of the left eye.  Thereafter, in a 
signed statement submitted in November 1999, the veteran 
continued to assert that his left thumb laceration occurred 
as a result of his left eye disability.  The Board is of the 
opinion that the veteran's November 1999 statement 
constitutes a valid Notice of Disagreement (NOD) with respect 
to the December 1998 rating decision.  See 38 C.F.R. § 20.201 
(1999).  To this point, the record does not reflect that a 
statement of the case has been issued to the veteran as 
required under 38 C.F.R. § 19.26 (1999).  See also 38 C.F.R. 
§ 19.29 (1999).  The filing of a notice of disagreement 
initiates the appeal process and the failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, this case is remanded for the following actions:

1.  The RO should undertake appropriate 
action to locate the veteran's original 
claims folder.  All efforts to obtain 
this file should be documented and 
associated with the veteran's 
reconstructed claims folder.  If the 
original claims folder is located, it 
should be associated with the 
reconstructed claims folder and carefully 
reviewed, particularly with respect to 
the matter of entitlement to an earlier 
effective date.

2.  The RO should obtain the VA 
vocational rehabilitation folder 
pertaining to the veteran, to include 
copies of all decisions, reports and 
records considered in making 
determinations as to the veteran's 
eligibility for vocational 
rehabilitation.

3.  The RO should provide a memorandum 
detailing the nature of the computer data 
which revealed that a 10 percent 
disability rating had been previously 
established for the veteran's service-
connected eye disability.  The memorandum 
should indicate whether the computer data 
indicates the reason for the termination 
of the veteran's 10 percent disability 
rating.  If the sought-after information 
cannot be ascertained from the computer 
records, this should be indicated in the 
memorandum.  The memorandum should be 
associated with the veteran's VA claims 
folder.

4.  Thereafter, the RO should make a 
reasonable attempt to schedule the 
veteran for a VA examination during an 
active phase of his herpes keratitis of 
the left eye.  The veteran should be 
examined by a ophthalmologist or other 
appropriate physician to determine the 
current nature and severity of his herpes 
keratitis of the left eye.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should provide 
a detailed account of all pathology and 
manifestations associated with the 
veteran's herpes keratitis.  All 
indicated tests and studies should be 
performed.  The examiner should 
specifically comment on whether there is 
any pain, rest requirements, or episodic 
incapacity related to the veteran's 
herpes keratitis.  The examiner should 
also specifically comment on whether the 
veteran has any active conjunctivitis or 
diplopia related to his herpes keratitis.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
issues on appeal.  With respect to the 
veteran's claim of entitlement to an 
increased evaluation for herpes keratitis 
of the left eye, the RO should address 
whether this disability would be more 
appropriately rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6017.  If any of 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.  
As to any issues as to which the veteran 
has filed a NOD and which have not been 
addressed in any previous statement of 
the case, the veteran should be provided 
the opportunity to perfect a timely 
Substantive Appeal (VA Form 9).  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

